                                     Case 20-11413-KBO                     Doc 95          Filed 06/10/20             Page 1 of 3

        Information to identify the case:                                                           EIN: XX-XXXXXXX
        Debtor          LVI Intermediate Holdings, Inc.

                        Name
                                                                                                    Date cases filed for chapter 11: May 29, 2020
        United States Bankruptcy Court           District of Delaware

        Case number: 20-11413 (KBO)


       Official Form 309F1 (For Corporations or Partnerships)

       Notice of Chapter 11 Bankruptcy Case                                                                                                                   2/20


       For the debtor listed above, a case has been filed under chapter 11 of the Bankruptcy Code. An order for relief has
       been entered.
       This notice has important information about the case for creditors and debtors, including information about the
       meeting of creditors and deadlines. Read both pages carefully.
       The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not take action to collect
       debts from the debtor or the debtor’s property. For example, while the stay is in effect, creditors cannot sue, assert a deficiency, repossess property,
       or otherwise try to collect from the debtor. Creditors cannot demand repayment from the debtor by mail, phone, or otherwise. Creditors who violate the
       stay can be required to pay actual and punitive damages and attorney’s fees.
       Confirmation of a chapter 11 plan may result in a discharge of debt. A creditor who wants to have a particular debt excepted from discharge may be
       required to file a complaint in the bankruptcy clerk’s office within the deadline specified in this notice. (See line 11 below for more information.)
       To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk’s office at the address listed
       below or through PACER (Public Access to Court Electronic Records at www.pacer.gov).


       The staff of the bankruptcy clerk's office cannot give legal advice.

       Do not file this notice with any proof of claim or other filing in the case.



          1. Debtor's full name: LVI Intermediate Holdings, Inc.


          2. All other names used in the last 8 years                    dba Vision Group Holdings
                                                                         fka SD II Eyeglasses Blocker Corp.
         Jointly Administered Cases                                           Case No.                   Tax ID No.            Address
         [Other names, if any, used by the Debtor in the
         last 8 years appear in brackets and italics]
         Total Vision Institute, LLC                                          20-11414 (KBO)             XX-XXXXXXX            1555 Palm Beach Lakes
         [DBA Bernitsky Vision]                                                                                                Boulevard, Suite 600
         [DBA Advanced Laser Cataract of Oklahoma]                                                                             West Palm Beach, FL 33401
         [DBA Global Laser Vision Center]
         [DBA Gordon Schanzlin New Vision Institute]
         [DBA Whiting Clinic]
         QualSight, LLC                                                       20-11415 (KBO)             XX-XXXXXXX            1555 Palm Beach Lakes
                                                                                                                               Boulevard, Suite 600
         [FKA QualSight Inc.]                                                                                                  West Palm Beach, FL 33401
         The LASIK Vision Institute, LLC                                      20-11416 (KBO)             XX-XXXXXXX            1555 Palm Beach Lakes
         [AKA Lasik Vision Institute]                                                                                          Boulevard, Suite 600
                                                                                                                               West Palm Beach, FL 33401
         Cataract Vision Institute, LLC                                       20-11417 (KBO)             XX-XXXXXXX            1555 Palm Beach Lakes
                                                                                                                               Boulevard, Suite 600
                                                                                                                               West Palm Beach, FL 33401
         Healthcare Marketing Services, LLC                                   20-11418 (KBO)             XX-XXXXXXX            1555 Palm Beach Lakes
                                                                                                                               Boulevard, Suite 600
                                                                                                                               West Palm Beach, FL 33401
         Cataract Vision Institute Florida, LLC                               20-11419 (KBO)             XX-XXXXXXX            1555 Palm Beach Lakes
                                                                                                                               Boulevard, Suite 600
                                                                                                                               West Palm Beach, FL 33401
         TLC Vision Center Holdings, LLC                                      20-11420 (KBO)             XX-XXXXXXX            1555 Palm Beach Lakes
                                                                                                                               Boulevard, Suite 600
         [Successor-in-interest by merger to Sunglasses                                                                        West Palm Beach, FL 33401
         Mergerco, LLC]
60987/0001-20553449v1
                                   Case 20-11413-KBO               Doc 95       Filed 06/10/20   Page 2 of 3
         [DBA Vision Group Holdings]


         TLC Whitten Laser Eye Associates, LLC                       20-11421 (KBO)     XX-XXXXXXX       1555 Palm Beach Lakes
                                                                                                         Boulevard, Suite 600
         [Successor-in-interest by merger to Sunglasses                                                  West Palm Beach, FL 33401
         Mergerco, LLC]
         [DBA Vision Group Holdings]
         TLC Vision Centers, LLC                                     20-11422 (KBO)     XX-XXXXXXX       1555 Palm Beach Lakes
                                                                                                         Boulevard, Suite 600
         [DBA TLC The Laser Eye Centers]                                                                 West Palm Beach, FL 33401
         [FKA TLC Vision Centers, Inc.]
         TruVision, LLC                                              20-11423 (KBO)     XX-XXXXXXX       1555 Palm Beach Lakes
                                                                                                         Boulevard, Suite 600
         [FKA TruVision, Inc.]                                                                           West Palm Beach, FL 33401
         [FKA Millennium Vision, Inc.]
         [Successor by merger to TLC Wildcard Corp.]
         TruVision Contacts, LLC                                     20-11424 (KBO)     XX-XXXXXXX       1555 Palm Beach Lakes
                                                                                                         Boulevard, Suite 600
         [FKA TruVision Contacts, Inc.]                                                                  West Palm Beach, FL 33401
         [AKA Millennium Vision, Inc.]
         Laser Eye Surgery, LLC                                      20-11425 (KBO)     XX-XXXXXXX       1555 Palm Beach Lakes
                                                                                                         Boulevard, Suite 600
                                                                                                         West Palm Beach, FL 33401
         TLC Laser Eye Centers (Refractive I), LLC                   20-11426 (KBO)     XX-XXXXXXX       1555 Palm Beach Lakes
                                                                                                         Boulevard, Suite 600
         [FKA TLC Laser Eye Centers (Refractive I) Inc.]                                                 West Palm Beach, FL 33401
         TLC The Laser Center (Pittsburgh) L.L.C.                    20-11427 (KBO)     XX-XXXXXXX       1555 Palm Beach Lakes
                                                                                                         Boulevard, Suite 600
         [DBA Pittsburgh Laser Eye Surgery Center]                                                       West Palm Beach, FL 33401
         TLC The Laser Center (Indiana) LLC                          20-11428 (KBO)     XX-XXXXXXX       1555 Palm Beach Lakes
                                                                                                         Boulevard, Suite 600
         [DBA Indianapolis Laser Eye Surgery Center]                                                     West Palm Beach, FL 33401
         TLC The Laser Eye Center (Institute), LLC                   20-11429 (KBO)     XX-XXXXXXX       1555 Palm Beach Lakes
                                                                                                         Boulevard, Suite 600
         [FKA TLC The Laser Center (Institute) Inc]                                                      West Palm Beach, FL 33401
         LVI Missouri, LLC                                           20-11430 (KBO)     XX-XXXXXXX       1555 Palm Beach Lakes
                                                                                                         Boulevard, Suite 600
                                                                                                         West Palm Beach, FL 33401

          3. Address: 1555 Palm Beach Lakes Boulevard, Suite 600, West Palm Beach, FL 33401


          4. Debtor's attorney
             Name and address
                                                                                           Contact phone: 302-652-3131
              COLE SCHOTZ P.C.
              G. David Dean (I.D. No. 6403)
                                                                                           Email: ddean@coleschotz.com
              500 Delaware Avenue
              Suite 1410
              Wilmington, DE 19801
                                                                                           Contact Phone: 302-652-3131
              COLE SCHOTZ P.C.
              Norman L. Pernick (I.D. No. 2290)
                                                                                           Email: npernick@coleschotz.com
              500 Delaware Avenue
              Suite 1410
              Wilmington, DE 19801

          5. Bankruptcy clerk's office

              Documents in this case may be filed     824 N. Market Street, 3rd Floor      Hours open: Monday − Friday
              at this address.                                                             8:00 AM − 4:00 PM
                                                      Wilmington, DE 19801                 Contact phone 302−252−2900
              You may inspect all records filed in
              this case at this office or online at
              www.pacer.gov.



60987/0001-20553449v1
                                    Case 20-11413-KBO                    Doc 95           Filed 06/10/20              Page 3 of 3

          6. Meeting of creditors                         July 6, 2020 at 10:30 AM                             Location:

              The debtor's representative must            The meeting may be continued or adjourned           TELEPHONIC SECTION 341 MEETING
              attend the meeting to be questioned         to a later date. If so, the date will be on the     CALL-IN NUMBER: 1-866-621-1355
              under oath.                                 court docket.                                       PASSCODE: 7178157#
              Creditors may attend, but are not
              required to do so.


          7. Proof of claim deadline          Deadline for filing proof of claim:                         Not yet set. If a deadline is set, the court will
                                                                                                          send you another notice:

                                              A proof of claim is a signed statement describing a creditor’s claim. A proof of claim form may be obtained at
                                              www.uscourts.gov or any bankruptcy clerk’s office.
                                              Your claim will be allowed in the amount scheduled unless:
                                              • your claim is designated as disputed, contingent, or unliquidated;
                                              • you file a proof of claim in a different amount; or
                                              • you receive another notice.

                                              If your claim is not scheduled or if your claim is designated as disputed, contingent, or unliquidated, you must file a
                                              proof of claim or you might not be paid on your claim and you might be unable to vote on a plan. You may file a
                                              proof of claim even if your claim is scheduled.

                                              You may review the schedules at the bankruptcy clerk’s office or online at www.pacer.gov.

                                              Secured creditors retain rights in their collateral regardless of whether they file a proof of claim. Filing a proof of
                                              claim submits a creditor to the jurisdiction of the bankruptcy court, with consequences a lawyer can explain. For
                                              example, a secured creditor who files a proof of claim may surrender important nonmonetary rights, including the
                                              right to a jury trial.


         8. Exception to discharge            If § 523(c) applies to your claim and you seek to have it excepted from discharge, you must start a judicial
                                              proceeding by filing a complaint by the deadline stated below.
            Deadline
            The bankruptcy clerk's office     Deadline for filing the complaint: To be determined.
            must receive a complaint and
            any required filing fee by the
            following deadline.

          9. Creditors with a foreign         If you are a creditor receiving notice mailed to a foreign address, you may file a motion asking the court to
             address                          extend the deadlines in this notice. Consult an attorney familiar with United States bankruptcy law if you have
                                              any questions about your rights in this case.


        10. Filing a Chapter 11               Chapter 11 allows debtors to reorganize or liquidate according to a plan. A plan is not effective unless the court
            bankruptcy case                   confirms it. You may receive a copy of the plan and a disclosure statement telling you about the plan, and you
                                              may have the opportunity to vote on the plan. You will receive notice of the date of the confirmation hearing, and
                                              you may object to confirmation of the plan and attend the confirmation hearing. Unless a trustee is serving, the
                                              debtor will remain in possession of the property and may continue to operate its business.


                                              Confirmation of a chapter 11 plan may result in a discharge of debts, which may include all or part of your debt.
                                              See 11 U.S.C. § 1141(d). A discharge means that creditors may never try to collect the debt from the debtor
          11. Discharge of debts              except as provided in the plan. If you want to have a particular debt owed to you excepted from the discharge
                                              and § 523(c) applies to your claim, you must start a judicial proceeding by filing a complaint and paying the
                                              filing fee in the bankruptcy clerk's office by the deadline.




                                       If you have questions about this notice,
                                              please call (866) 659-2626 or
                                        visit https://www.donlinrecano.com/lvi




            Official Form 309F1 (For Corporations or Partnerships)                   Notice of Chapter 11 Bankruptcy Case


60987/0001-20553449v1
